UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A Amendment No. 1 ýANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended February 28, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:1-12777 AZZ incorporated (Exact name of registrant as specified in its charter) TEXAS 75-0948250 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Museum Place, Suite 500 3100 West Seventh Street Fort Worth, Texas (Address of principal executive offices) (Zip Code) (817) 810-0095 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $1.00 par value per share New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes £ NoT Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes £ NoT Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes T No£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £ No£ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.T Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filerT Non-accelerated filer£ Smaller Reporting Company£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ NoT As of August 31, 2010 (the last business day of its most recently completed second fiscal quarter), the aggregate market value of the registrant’s common stock held by non-affiliates of the registrant was $524,203,551 based on the closing sale price of $43.78 per share as reported on the New York Stock Exchange (For purposes of determining the above stated amount, only the directors, executive officers and 10% or greater shareholders of the registrant have been deemed affiliates; however, this does not represent a conclusion by the registrant that any or all such persons are affiliates of the registrant). As of April 30, 2011, there were 12,543,674 shares of the registrant’s common stock ($1.00 par value) outstanding. DOCUMENTS INCORPORATED BY REFERENCE Document Parts Into Which Incorporated EXPLANATORY NOTE This Amendment No. 1 to the Annual Report on Form 10-K of AZZ incorporated (“AZZ”, the “Company” or “we”) for the fiscal year ended February 28, 2011 is being filed solely to make technical corrections to the Report of Independent Registered Public Accounting Firm on pages 33 and 34 of the originally filed Form 10-K.This Form 10-K/A amends and restates Part II Item 8, Financial Statements and Supplementary Data, with respect to the original Form 10-K, in order to make such corrections. Except as described above, no other changes have been made to the original Form 10-K, and this Form 10-K/A does not amend, update, or change the financial statements or any other items or disclosures in the original Form 10-K.This Form 10-K/A does not reflect events occurring after the filing of the original Form 10-K or modify or update those disclosures, including any exhibits to the original Form 10-K affected by subsequent events.Information not affected by the changes described above is unchanged and reflects the disclosures made at the time of the filing of the original Form 10-K on May 12, 2011.Accordingly, this Form 10-K/A should be read in conjunction with our filings made with the Securities and Exchange Commission subsequent to the filing of the original Form 10-K, including any amendments to those filings. 1 Item 8.Financial Statements and Supplementary Data. Index to Consolidated Financial Statements and Schedules Page 1. Consolidated Financial Statements Management’s Report on Internal Controls Over Financial Reporting 3 Report of Independent Registered Public Accounting Firm 4-5 Consolidated Statements of Income for the years endedFebruary 28, 2011, 2010, and 2009 6 Consolidated Balance Sheets as of February 28, 2011 and 2010 7-8 Consolidated Statements of Cash Flows for the years ended February 28, 2011, 2010, and 2009 9-10 Consolidated Statements of Shareholders' Equity for the years ended February 28, 2011, 2010, and 2009 11 Notes to Consolidated Financial Statements 12-29 2. Consolidated Financial Statements Schedule Schedule II – Valuation and Qualifying Accounts and Reserves 30 2 Management’s Report on Internal Controls Over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Exchange Act Rule 13a-15(f). Under the supervision and with the participation of our management, including our Chief Executive Officer and Chief Financial Officer, we conducted an evaluation of the effectiveness of our internal control over financial reporting based on the framework in “Internal Control- Integrated Framework” issued by the Committee of Sponsoring Organizations of the Treadway Commission, "COSO". Based on our evaluation under the framework in COSO, our management concluded that our internal control over financial reporting was effective as of February 28, 2011. The effectiveness of our internal control over financial reporting as of February 28, 2011, has been audited by BDO USA, LLP, an independent registered public accounting firm, as stated in their attestation report included herein.Management did not assess the effectiveness of internal controls over financial reporting of NGA or its subsidiaries because of the timing of the acquisition, which was completed on August 3, 2010.NGA constituted approximately 24% of total assets as of February 28, 2011 and 13%and 24% of revenues and net income, respectively, for the year then ended. 3 Report of Independent Registered Public Accounting Firm Board of Directors and Shareholders AZZ incorporated Fort Worth, Texas We have audited the accompanying consolidated balance sheets of AZZ incorporated as of February 28, 2011 and 2010 and the related consolidated statements of income, shareholders’ equity, and cash flows for each of the three years in the period ended February 28, 2011. Our audits also included the financial statement schedule listed in Item 15 of this Form 10-K. We have also audited AZZ incorporated’s internal control over financial reporting as of February 28, 2011, based on criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (the COSO criteria). AZZ incorporated’s management is responsible for these financial statements, financial statement schedule, maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management’s Report on Internal Control Over Financial Reporting.Our responsibility is to express an opinion on these financial statements, financial statement schedule and to express an opinion on the company’s internal control over financial reporting based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements and the schedule are free of material misstatement and whether effective internal control over financial reporting was maintained in all material respects. Our audits of the financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our audit of internal control over financial reporting included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audits also included performing such other procedures as we considered necessary in the circumstances. We believe that our audits provide a reasonable basis for our opinions. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of AZZ incorporated as of February 28, 2011 and 2010 and the results of its operations and its cash flows for each of the three years in the period ended February 28, 2011, in conformity with accounting principles generally accepted in the United States of America.Also, in our opinion, AZZ incorporated maintained, in all material respects, effective internal control over financial reporting as of February 28, 2011, based on the COSO criteria. 4 In addition, in our opinion, the financial statement schedule, when considered in relation to the basic consolidated financial statements taken as a whole, presents fairly, in all material respects, the information set forth therein. As indicated in the accompanying Management’s Report on Internal Control over Financial Reporting management’s assessment of and conclusion on the effectiveness of internal control over financial reporting did not include the internal controls of North American Galvanizing and Coatings, Inc. (NGA) whose acquisition was completed on August 3, 2010 and which are included in the consolidated balance sheet of AZZ incorporated as of February 28, 2011 and the related consolidated statements of income, shareholders equity, and cash flows for the year then ended.NGA constituted approximately 24% of total assets as of February 28, 2011 and 13% and 24% of revenues and net income, respectively, for the year then ended.Management did not assess the effectiveness of internal control over financial reporting of NGA because of the timing of the acquisition.Our audit of internal control over financial reporting of AZZ incorporated also did not include an evaluation of the internal control over financial reporting of NGA. As discussed in Note 1 to the consolidated financial statements, the Company adopted ASC 805-10 (formerly Statement of Financial Accounting Standard No. 141(R), Business Combinations) effective March 1, 2009. /s/ BDO USA, LLP Dallas, Texas May 12, 2011 5 AZZ incorporated CONSOLIDATED STATEMENTS OF INCOME For the years ended February 28, February 28, February 28, Net sales $ $ $ Costs and expenses: Cost of sales Selling, general, and administrative Net gain from sale of or insurance settlement on property, plant and equipment ) ) (1,508,892 ) Interest expense Other income, net ) ) ) Income before income taxes Income tax expense Net income $ $ $ Earnings per common share: Basic earnings per share $ $ $ Dilutedearnings per share $ $ $ Weighted average number common shares Weighted average number common shares and potentially dilutive common shares See accompanying notes to the consolidated financial statements. 6 AZZ incorporated CONSOLIDATED BALANCE SHEETS As of February 28, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $720,000 in 2011 and 2010 Inventories Costs and estimated earnings in excess of billings onuncompleted contracts Deferred income tax assets Prepaid expenses and other Total current assets Property, plant, and equipment, at cost: Land Buildings and structures Machinery and equipment Furniture, fixtures, software and computers Automotive equipment Construction in progress Less accumulated depreciation ) ) Net property, plant, and equipment Goodwill Intangibles and other assets Total Assets $ $ See accompanying notes to the consolidated financial statements. 7 AZZ incorporated CONSOLIDATED BALANCE SHEETS (Continued) As of February 28, Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Income tax payable Accrued salaries and wages Other accrued liabilities Customer advance payment Profit sharing Billings in excess of costs and estimated earnings onuncompleted contracts Total current liabilities Long-term debt due after one year Deferred income tax liabilities Total liabilities $ $ Commitments and Contingencies Shareholders' equity: Common Stock, $1 par value; 50,000,000 shares authorized; 12,609,160 shares issued at February 28, 2011 and February 28, 2010 Capital in excess of par value Retained earnings Accumulated other comprehensive income (loss) ) Less Common Stock held in treasury, at cost (109,804 sharesat February 28, 2011 and 252,638 shares at February 28, 2010) ) ) Total shareholders' equity $ $ See accompanying notes to the consolidated financial statements. 8 AZZ incorporated CONSOLIDATED STATEMENTS OF CASH FLOWS For the years ended February 28, February 28, February 28, Cash flows from operating activities: Net income $ $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization Non-cash compensation expense Non-cash interest expense Provision for doubtful accounts Deferred income tax expense (benefit) ) ) Net gain on insurance settlement or sale of property, plant and equipment ) ) ) Effects of changes in operating assets and liabilities, net of business acquisitions: Accounts receivable ) ) Inventories ) Prepaid expenses and other assets Net change in billings related to costs and estimated earnings on uncompleted contracts ) ) Accounts payable ) Other accrued liabilities and income taxes ) Net cash provided by operating activities Cash flows from investing activities: Proceeds from the sale or insurance settlement of property, plant and equipment Acquisition of subsidiaries, net of cash acquired ) ) ) Purchases of property, plant and equipment ) ) ) Net cash used in investing activities ) ) ) See accompanying notes to the consolidated financial statements. 9 AZZ incorporated CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) For the years ended February 28, February 28, February 28, Cash flows from financing activities: Proceeds from long-term debt - Debt acquisition costs ) - ) Tax benefits from stock options exercised Proceeds from exercise of stock options and stock appreciation rights Proceeds on revolving loan - - Payments on revolving loan ) - - Payments on long term debt ) - - Proceeds from settlement of derivative - - Cash dividends paid ) ) - Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash ) ) ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year $ $ $ Supplemental disclosures of cash flow information: Cash paid during the year for: Interest $ $ $ Income taxes $ $ $ See accompanying notes to the consolidated financial statements. 10 AZZ incorporated CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY Common Stock Capital in Retained Accumulated Other Treasury Total excess of earnings Comprehensive Stock Shares Amount par value Income (Loss) Balance at February 29, 2008 $ - $ ) $ Exercise of stock options ) Stock compensation Federal income tax deducted on stock options Comprehensive income: Net income Foreign currency translation ) ) Comprehensive income Balance at February 28, 2009 $ ) $ ) $ Exercise of stock options Stock compensation Stock issued for SARs ) ) Employee Stock Purchase Plan Federal income tax deducted on stock options Cash dividend paid ) ) Comprehensive income: Net income Foreign currency translation Comprehensive income Balance at February 28, 2010 $ ) $ ) $ Exercise of stock options Stock compensation Stock issued for SARs ) ) Employee Stock Purchase Plan Federal income tax deducted on stock options Cash dividend paid ) ) Comprehensive income: Net income Foreign currency translation Interest rate swap, net of ($292,046) of income tax Comprehensive income Balance at February 28, 2011 $ ) $ See accompanying notes to the consolidated financial statements. 11 AZZ incorporated NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) 1.Summary of significant accounting policies Organization—AZZ incorporated (the “Company” “AZZ” or “We”) operates primarily in the United States of America and Canada. Information about the Company’s operations by segment is included in Note 11 to the consolidated financial statements. Basis of consolidation—The consolidated financial statements were prepared in accordance with the accounting principles generally accepted in the United States of America and include the accounts of the Company and its wholly owned subsidiaries. All significant inter-company accounts and transactions have been eliminated in consolidation. Use of estimates—The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Concentrations of credit risk—Financial instruments that potentially subject the Company to significant concentrations of credit risk consist principally of cash and cash equivalents and trade accounts receivable. The Company maintains cash and cash equivalents with various financial institutions. These financial institutions are located throughout the United States and Company policy is designed to limit exposure to any one institution. The Company performs periodic evaluations of the relative credit standing of those financial institutions that are considered in the Company’s banking relationships. The Company has not experienced any losses in such accounts and believes it is not exposed to any significant credit risk related to cash and cash equivalents.The majority of cash equivalents are invested in Treasury Funds or FDIC Guaranteed Liquidity programs. Concentrations of credit risk with respect to trade accounts receivable are limited due to the Company’s diversity by virtue of two operating segments, the number of customers, and the absence of a concentration of trade accounts receivable in a small number of customers. The Company performs continuous evaluations of the collectability of trade accounts receivable and allowance for doubtful accounts based upon historical losses, economic conditions and customer specific events.After all collection efforts are exhausted and an account is deemed uncollectible, it is written off against the allowance for doubtful accounts. The Company’s net credit losses in 2011, 2010 and 2009 were approximately $327,000, $231,000 and $662,000, respectively. Collateral is usually not required from customers as a condition of sale. Revenue recognition—The Company recognizes revenue for the Electrical and Industrial Products Segmentupon transfer of title and risk to customer or based upon the percentage-of-completion method of accounting for electrical products built to customer specifications under long-term contracts. We typically recognize revenue for the Galvanizing Services Segment at completion of the service unless we specifically agree with the customer to hold its material for a predetermined period of time after the completion of the galvanizing process and, in that circumstance, we invoice and recognize revenue upon shipment. Customer advanced payments presented in the balance sheet arise from advanced payments received from our customers prior to shipment of the product and are not related to revenue recognized under the percentage of completion method.The extent of progress for revenue recognized using the percentage of completion method is measured by the ratio of contract costs incurred to date to total estimated contract costs at completion. Contract costs include direct labor and material and certain indirect costs. Selling, general and administrative costs are charged to expense as incurred. Provisions for estimated losses, if any, on uncompleted contracts are made in the period in which such losses are able to be determined.The assumptions made in determining the estimated cost could differ from actual performance resulting in a different outcome for profits or losses than anticipated. Cash and cash equivalents—For purposes of reporting cash flows, cash and cash equivalents include cash on hand, deposits with banks and all highly liquid investments with an original maturity of three months or less. 12 AZZ incorporated NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) Inventories—Cost is determined principally using a weighted-average method for the Electrical and Industrial Products Segment and the first-in-first-out (FIFO) method for the Galvanizing Services Segment. Property, plant and equipment—For financial reporting purposes, depreciation is computed using the straight-line method over the estimated useful lives of the related assets as follows: Buildings and structures 10-25 years Machinery and equipment 3-15 years Furniture and fixtures 3-15 years Automotive equipment 3 years Maintenance and repairs are charged to expense as incurred; renewals and betterments that significantly extend the useful life of the asset are capitalized. Long-lived assets, intangible assets and goodwill—Purchased intangible assets included on the balance sheet as other assets are comprised of customer lists, backlogs and non-compete agreements. Such intangible assets are being amortized using the straight-line method over the estimated useful lives of the assets ranging from two to fifteen years.The Company records impairment losses on long-lived assets, including identifiable intangible assets, when events and circumstances indicate that the assets might be impaired and the undiscounted projected cash flows associated with those assets are less than their carrying amount.In those situations, impairment loss on a long-lived asset is measured based on the excess of the carrying amount of the asset over the asset's fair value.For goodwill, the Company performs an annual impairment test on December 31st each year or as indicators are present.The test is calculated using the anticipated future cash flows after tax from our operating segments.Based on the present value of the future cash flows, we determine whether impairment may exist.A significant change in projected cash flows or cost of capital for future years could result in an impairment of goodwill in future years.Variables impacting future cash flows include, but are not limited to, the level of customer demand for and response to products and services we offer to the power generation market, the electrical transmission and distribution markets, the general industrial market and the hot dip galvanizing market; changes in economic conditions of these various markets; raw material and natural gas costs and availability of experienced labor and management to implement our growth strategies. Debt issue costs—Debt issue costs, included in other assets, are amortized using the effective interest rate method over the term of the debt. Income taxes—Income tax expense is based on the asset and liability method. Under this method of accounting, deferred tax assets and liabilities are recognized based on differences between financial accounting and income tax basis of assets and liabilities using presently enacted tax rates and laws. Stock-based compensation—The Company has granted stock options, stock appreciation rights or restricted stock units for a fixed number of shares to employees and directors. A discussion of stock-based compensation can be found in Note 9 of Notes to Consolidated Financial Statements. Financial instruments —The Company’s financial instruments consist of cash and cash equivalents, accounts receivable, accounts payable and long-term debt. The fair values of financial instruments approximate the amount of their carrying value. Derivative financial instruments—From time to time, the Company uses derivatives to manage interest rate risk. The Company’s policy is to use derivatives for risk management purposes only, which includes maintaining the ratio between the Company’s fixed and floating rate debt obligations that management deems appropriate, and prohibits entering into such contracts for trading purposes. The Company enters into derivatives only with counterparties (primarily financial institutions) which have substantial financial wherewithal to minimize credit risk. As the result of the recent global financial crisis, a number of financial institutions have failed or required government assistance, and counterparties considered substantial may develop credit risk. The amount of gains or losses from the use of derivative financial instruments has not been and is not expected to be material to the Company’s consolidated financial statements. As of February 28, 2011, the Company had no derivative financial instruments. 13 AZZ incorporated NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) Warranty reserves—Within other accrued liabilities, a reserve has been established to provide for the estimated future cost of warranties on a portion of the Company’s delivered products.Management periodically reviews the reserves, and adjustments are made accordingly. A provision for warranty on products is made on the basis of the Company’s historical experience and identified warranty issues. Warranties cover such factors as non-conformance to specifications and defects in material and workmanship. The following is a roll-forward of amounts accrued for warranties: (In thousands) Balance at February 29, 2008 $ Warranty costs incurred ) Additions charged to income Balance at February 28, 2009 $ Warranty costs incurred ) Additions charged to income Balance at February 28, 2010 $ Warranty costs incurred Additions charged to income Balance at February 28, 2011 $ Accumulated Other Comprehensive Income (Loss)—Accumulated other comprehensive income (loss) is defined as the change in equity of a business enterprise during a period from transactions and other events and circumstances from non-owner sources and includes all changes in equity during a period except those resulting from investments by owners and distributions to owners. On January 21, 2011, we entered into an additional Note Purchase Agreement, (the “2011 Agreement”) and incurred fixed rate, long-term indebtedness of $125 million in relation to the 2011 Agreement.See note 10 to the consolidated financial statements.In anticipation of the 2011 Note Offering, we entered into a treasury lock hedging transaction with Bank of America Merrill Lynch (“BAML) in order to eliminate the variability of cash flows on the forecasted fixed rate coupon of the debt during the pre-issuance period.The hedging transaction settled during the Company’s third fiscal quarter of fiscal 2011, and the Company received a payment from BAML in the amount of $834,416 resulting therefrom.The notional value of the hedge was $75 million and qualified for hedge accounting as a cash flow hedge.The gain on the settlement has been recorded as a component of Accumulated Other Comprehensive Income and will be amortized to interest expense over the life of the 10 year loan.Amortization for interest expense was recorded in the amount of $4,520 for fiscal 2011. Accumulated other comprehensive income also includes foreign currency translation adjustments from our Canadian subsidiary, Blenkhorn and Sawle (B&S). Foreign Currency Translation—The local currency is the functional currency for the Company’s B&S subsidiary located in Canada. B&S’s assets and liabilities are translated into United States dollars at exchange rates existing at the balance sheet date, and revenues and expenses are translated at weighted-average exchange rates. The foreign currency translation adjustment is recorded as a separate component of shareholders’ equity and is included in accumulated other comprehensive income (loss). 14 AZZ incorporated NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) Recent Accounting Pronouncement—In March 2009, the Company adopted ASC 805-10 (formerly SFAS 141R), “Business Combinations,”which continues the evolution toward fair value reporting and significantly changes the accounting for acquisitions, both at acquisition date and in subsequent periods.In April 2009, the FASB amended the guidance to clarify the accounting for assets acquired and liabilities assumed arising from contingencies.The new guidance retains the fundamental principles of purchase method of accounting for business combinations, however, it requires several changes in the way assets and liabilities are recognized in an acquisition.All assets acquired and liabilities assumed excluding contingent consideration, are recognized at the acquisition date fair value with limited exceptions.Acquisition related costs, including due diligence fees, are required to be expensed.New accounting concepts and valuation complexities are introduced and many of the changes have the potential to generate greater earnings volatility after acquisition. We applied the new accounting requirements to our most recent acquisitions on July 31, 2009 of Zinc Partners LLC and Pilot Galvanizing, Inc. and on June 14, 2010 of North American Galvanizing and Coatings, Inc. (NGA) and the total acquisition expense were $0.3 million and $1.9 million, respectively. New Accounting Pronouncements—In 2009, the FASB issued a revised standard for accounting and disclosures of revenues related to arrangements with customers to provide multiple products and services at different points in time or over different time periods. This standard is effective for the Company’s fiscal year ending February 29, 2012. The adoption of this standard is not expected to have a material effect on the Company’s consolidated financial statements. 2. Inventories Inventories consist of the following: (In thousands) Raw materials $ $ Work-in-process Finished goods $ $ 3. Costs and estimated earnings on uncompleted contracts Costs and estimated earnings on uncompleted contracts consist of the following: (In thousands) Costs incurred on uncompleted contracts $ $ Estimated earnings Less billings to date $ $ The amounts noted above are included in the accompanying consolidated balance sheet under the following captions: (In thousands) Cost and estimated earnings in excess of billingson uncompleted contracts $ $ Billings in excess of costs and estimated earningson uncompleted contracts ) $ $ 15 AZZ incorporated NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) 4. Other accrued liabilities Other accrued liabilities consist of the following: (In thousands) Accrued interest $ $ Tenant improvements Accrued warranty Commissions Group medical insurance Other $ $ 5. Employee benefit plans The Company has a trustee profit sharing plan and 401(k) plan covering substantially all of its employees. Under the provisions of the plan, the Company contributes amounts as authorized by the Board of Directors. Total contributions to the profit sharing plan, which included the Company’s 401(k) matching, were $6,118,000 for 2011, $6,711,000 for 2010 and $7,435,000 for 2009. 6. Income taxes Deferred federal and state income taxes reflect the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial accounting purposes and the amounts used for income tax purposes. Significant components of the Company’s net deferred income tax liability are as follows: (In thousands) Deferred income tax assets: Employee related items $ $ Inventories Accrued warranty Accounts receivable Other Total deferred income tax assets $ $ Deferred income tax liabilities: Depreciation methods and property basis differences $ ) $ ) Other assets and tax-deductible goodwill ) ) Total deferred income tax liabilities ) ) Net deferred income tax liabilities $ ) $ ) 16 AZZ incorporated NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) The provision for income taxes consists of: (In thousands) Federal: Current $ $ $ Deferred ) ) State: Current Deferred ) (8 ) Foreign Current - 70 Deferred ) ) $ $ $ A reconciliation from the federal statutory income tax rate to the effective income tax rate is as follows: Statutory federal income tax rate % % % Expenses not deductible for tax purposes .2 .2 State income taxes, net of federal income tax benefit Benefit of Section 199 of the Code, manufacturing deduction ) ) ) Other .9 .4 .1 Effective income tax rate % % % 7. Intangible assets and goodwill Goodwill is not amortized but is subject to annual impairment tests.Other intangible assets continue to be amortized over their useful lives. Changes in goodwill by segment during the year are as follows: Segment March 1, 2010 Acquisitions Foreign Exchange Translation February 28, 2011 (In thousands) Galvanizing services $ $ $ - $ Electrical & industrial products - Total $ Segment March 1, 2009 Acquisitions Foreign Exchange Translation February 28, 2010 (In thousands) Galvanizing services $ $ $ - $ Electrical & industrial products - Total $ 17 AZZ incorporated NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) Segment March 1, 2008 Acquisitions Foreign Exchange Translation February 28, 2009 (In thousands) Galvanizing services $ $ $ - $ Electrical & industrial products ) Total $ $ $ ) $ The Company completes its annual impairment analysis of goodwill on December 31st of each year.As a result the Company determined that there was no impairment of goodwill. There have been no impairment charges of goodwill through February 28, 2011. Intangible assets consisted of the following: (In thousands) Amortizable intangible assets Customer related intangibles $ $ Non-compete agreements Trademarks Certifications Backlog Less accumulated amortization $ $ Accumulated amortization related to customer related intangibles and non-compete agreements were $4,298,000 and $2,134,000, respectively, at February 28, 2011, and $1,854,000 and $1,722,000, respectively, at February 28, 2010. The Company recorded amortization expenses for Fiscal 2011, 2010 and 2009 in the amount of $3,237,000, $1,823,000 and $1,607,000, respectively.The following table projects the estimated amortization expense for the five succeeding fiscal years and thereafter. (In thousands) $ Thereafter Total $ 18 AZZ incorporated NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) 8. Earnings per share Basic earnings per share is based on the weighted average number of shares outstanding during each year. Diluted earnings per share were similarly computed but have been adjusted for the dilutive effect of the weighted average number of stock options, stock appreciation rights and restricted stock units outstanding. The following table sets forth the computation of basic and diluted earnings per share: (In thousands, except share and per share amounts) Numerator: Net income for basic and diluted earnings per commonshare $ $ 37,728 $ 42,206 Denominator: Denominator for basic earnings percommon share -weighted-average shares Effect of dilutive securities: Stock compensation award Denominator for diluted earnings per common share -adjusted weighted-average shares 12,475,817 12,302,176 Earnings per share basic and diluted: Basic earnings per common share $ $ $ Diluted earnings per common share $ $ $ Stock options or Stock Appreciation Rights for which the exercise price was greater than the average market price of common shares were not included in the computation of diluted earnings per share as the effect would be anti-dilutive. At the end of fiscal years 2011, 2010 and 2009, there were none, 121,170, and 131,690 stock options and stock appreciation rights, respectively, outstanding with exercise prices greater than the average market price of common shares. 9. Stock compensation During fiscal 2002, the Company adopted the AZZ incorporated 2001 Long-Term Incentive Plan (“2001 Plan and, together with the 2001 Plan, the “Plans””) and during fiscal 2006, it adopted the AZZ incorporated 2005 Long Term Plan (as subsequently amended and restated, the “2005 Plan”).The purpose of both Plans is to promote the growth and prosperity of the Company by permitting the Company to grant to its employees, directors and advisors various types of Restricted Stock awards and options to purchase Common Stock of the Company. The maximum number of shares that may be issued under the 2001 Plan is 1,500,000 shares and under the 2005 Plan is 1,000,000 shares. In conjunction with the adoption of the 2001 Plan, all options still available for issuance under pre-existing option plans were terminated. At February 28, 2011, 11,746 vested options were outstanding under the 2001 Plan and exercisable at prices ranging from $4.22 to $12.12 per share. Options under the 2001 Plan vest from immediately upon issuance to ratably over a period of three to five years and expire at various dates through March 2013. There were no new options or Stock Appreciation Rights granted under the 2001 plan during fiscal 2011. 19 AZZ incorporated NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) On June 1, 2006, 234,160 stock appreciation rights (“Stock Appreciation Rights” or “SARs”) were issued under the 2005 Plan with an exercise price of $11.55. As of February 28, 2011, none of these SARs were outstanding.These awards qualify for equity treatment. These SARs have a three year cliff vesting schedule, but may vest early if accelerated vesting provisions in the plan are met. The weighted average fair value of SARs granted on June 1, 2006 was determined to be $2.915 based on the following assumptions: risk-free interest rate of 5%, no dividend yield, expected volatility of 27.81% and expected life of 3 years.Compensation expenses related to the June 1, 2006 grant were $0, $19,000 and $120,000 for fiscal 2011, 2010 and 2009, respectively. None of these SARs were outstanding as of February 28, 2011. On March 1, 2007, 147,740 Stock Appreciation Rights were awarded under the 2005 Plan with an exercise price of $19.88. These Stock Appreciation Rights have a three year cliff vesting schedule, but may vest early if accelerated vesting provisions in the plan are met and qualify for equity treatment. The weighted average fair value of SARs granted on March 1, 2007, was determined to be $5.54 based on the following assumptions: risk-free interest rate of 5%, no dividend yield, expected volatility of 29.52% and expected life of 3 years.As of February 28, 2011, none of these SARs were outstanding.Compensation expense related to the March 1, 2007 grants were $0, $103,000 and $202,000 for fiscal 2011, 2010 and 2009, respectively. On March 1, 2008, 131,690 Stock Appreciation Rights were awarded under the 2005 Plan with an exercise price of $35.88. These Stock Appreciation Rights have a three year cliff vesting schedule, but may vest early if accelerated vesting provisions in the plan are met and qualify for equity treatment. The weighted average fair value of SARs awarded on March 1, 2008, was determined to be $11.80 based on the following assumptions: risk-free interest rate of 5%, dividend yield of 0.0%, expected volatility of 41.81% and expected life of 3 years.As of February 28, 2011, 123,060 of these SARs were outstanding after giving effect to the forfeiture of 6,740 SARs and the exercise of 1,890 SARs due to the accelerated vesting of a retired employee. Compensation expense related to the March 1, 2008 SAR grants was recognized in the amount of $235,000, $234,000 and $1,091,000, respectively for fiscal 2011, fiscal 2010 and fiscal 2009. We had unrecognized cost of $1,000 related to the March 1, 2008 SAR grants as of February 28, 2011. On September 1, 2008, we adopted the AZZ incorporated Employee Stock Purchase Plan (the “Plan”). The purpose of the Plan is to allow employees of the Company to purchase Common Stock of the Company through accumulated payroll deductions. Offerings under the Plan have a duration of 24 months.On the first day of an offering period (the “Enrollment Date”), the participant is granted the option to purchase shares on each exercise date during the offering period up to 10% of the participant’s compensation at the lower of 85% of the fair market value of a share of Common Stock on the Enrollment Date or 85% of the fair market value of a share of Common Stock on the Exercise Date.The participant’s right to purchase Common Stock in the Plan is restricted to no more than $25,000 per calendar year, and the participant may not purchase more than 5,000 shares under the Plan during any offering period.Participants may terminate their interest in a given offering, or a given exercise period, by withdrawing all, but not less than all, of the accumulated payroll deductions of the account at any time prior to the end of the offering period. We estimated the shares to be issued on the first enrollment at September 1, 2008 to be 36,100 shares after forfeitures. The weighted average fair value of these shares was determined to be $14.69 based on the following assumptions:risk-free interest rate of 2%, dividend yield of 0.0%, expected volatility of 50.40% and expected life of 2 years.Compensation expenses in the amount of $133,000, $265,000 and $103,000 were recognized during fiscal 2011, 2010, and 2009, respectively.As of February 28, 2011, we had no unrecognized costs related to the first issuance under the Plan. In accordance with the Plan, we issued 20,822, 9,097, 7,245 and 7,584 shares on March 1, 2009, September 1, 2009, March 1, 2010 and September 1, 2010, respectively, to the enrolled employees. On March 1, 2009, the date of the second offering, the estimated shares to be issued were 14,019 after forfeitures. The weighted average fair value of these shares was determined to be $7.33 based on the following assumptions:risk-free interest rate of 3%, dividend yield of 0.0%, expected volatility of 50.40% and expected life of 2 years. Compensation expenses relating to the second issuance under the Plan in the amount of $51,000, $51,000 and $0 were recognized during fiscal 2011, 2010, and 2009, respectively. In accordance with the Plan, we issued 5,943, 4,175 and 4,139 shares on September 1, 2009, March 1, 2010 and September 1, 2010, respectively.As of February 28, 2011, we had no unrecognized costs related to the second issuance under the Plan. 20 AZZ incorporated NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) On September 1, 2009, the date of the third offering, the estimated shares to be issued were 3,523 after estimated forfeitures. The weighted average fair value of these shares was determined to be $15.31 based on the following assumptions:risk-free interest rate of 3.25%, dividend yield of 0.0%, expected volatility of 54.52% and expected life of 2 years.Compensation expense related to the third issuance under the Plan in the amount of $27,000 and $13,000 was recognized during fiscal 2011 and 2010, respectively.As of February 28, 2011, we had unrecognized costs of $13,000 related to the third issuance under the Plan. In accordance with the Plan, 991 and 793 shares were issued on March 1, 2010 and September 1, 2010, respectively, to the enrolled employees. On March 1, 2010, the date of the fourth offering, the estimated shares to be issued were 2,715 after estimated forfeitures. The weighted average fair value of these shares was determined to be $15.19 based on the following assumptions:risk-free interest rate of 3.87%, dividend yield of 2.96%, expected volatility of 67.65% and expected life of 2 years. Compensation expense related to the fourth issuance under the Plan in the amount of $21,000 was recognized during fiscal 2011.In accordance with the Plan we issued 747 shares on September 1, 2010, to the enrolled employees.As of February 28, 2011, we had unrecognized costs of $21,000 related to the fourth issuance under of the Plan. On September 1, 2010, the date of the fifth offering, the estimated shares to be issued were 47,078 after estimated forfeitures. The weighted average fair value of these shares was determined to be $15.76 based on the following assumptions:risk-free interest rate of 2.59%, dividend yield of 2.43%, expected volatility of 52.11% and expected life of 2 years.Compensation expense related to the fifth issuance under the Plan in the amount of $185,000 was recognized during fiscal 2011.As of February 28, 2011, we had unrecognized costs of $556,000 related to the fifth issuance under the Plan. On March 1, 2009, 31,666 shares of Restricted Stock Units were issued to our key employees under the 2005 Plan. The Restricted Stock Unit awards have a three year cliff vesting schedule, but may vest early under accelerated vesting provisions in the 2005 Plan. The market value of a share of our Common Stock was $18.12 on the date the Company granted the Restricted Stock Units. Compensation expense related to these Restricted Stock Units in the amount of $75,000 and $423,000 was recognized during fiscal 2011 and 2010, respectively. The amount of unrecognized cost related to these Restricted Stock Units at February 28, 2011 was $75,000. On March 1, 2009, we awarded 163,233 Stock Appreciation Rights under the 2005 Plan with an exercise price of $18.12. The weighted average fair value of the SARs awarded on March 1, 2009, was determined to be $8.08 based on the following assumptions: risk-free interest rate of 3%, dividend yield of 0.0%, expected volatility of 46.89% and expected life of 5 years.As of February 28, 2011, 119,557 SARs were outstanding after giving effect to the forfeiture of 1,661 SARs and the exercise of 42,015 SARs.Compensation expense related to the March 1, 2009 SAR grants in the amount of $175,000 and $969,000 was recognized during fiscal 2011 and 2010, respectively.As of February 28, 2011, we had unrecognized cost of $175,000 related to the March 1, 2009 SAR grants. On March 1, 2010, 150,382 Stock Appreciation Rights were awarded under the 2005 Plan with an exercise price of $31.67. The weighted average fair value of SARs awarded on March 1, 2010, was determined to be $12.31 based on the following assumptions: risk-free interest rate of 3.61%, dividend yield of 3.16%, expected volatility of 53.31% and expected life of 5 years.Compensation expense related to the March 1, 2010 SAR grants in the amount of $1,360,000 was recognized during the year ended February 28, 2011.As of February 28, 2011, we had unrecognized cost of $490,000 related to the March 1, 2010 SAR grants. On March 1, 2010, we issued 22,906 shares of Restricted Stock to our key employees under the 2005 Plan. The market value of a share of our Common Stock was $31.67 on the date of grant. Compensation expense related to the March 1, 2010 Restricted Stock grants in the amount of $535,000 was recognized during fiscal 2011. The amount of unrecognized cost at February 28, 2011 was $190,000 related to the March 1, 2010 Restricted Stock grants. 21 AZZ incorporated NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) On June 1, 2010, we issued 1,887 shares of Restricted Stock to a key employee under the 2005 Plan. The market value of a share of our Common Stock was $40.01 on the date of grant. Compensation expense related to the June 1, 2010 Restricted Stock grants in the amount of $19,000 was recognized during the year ended February 28, 2011. The amount of unrecognized cost at February 28, 2011 was $57,000 related to the June 1, 2010 Restricted Stock grants. On June 1, 2010, we awarded 11,014 Stock Appreciation Rights to a key employee under the 2005 Plan with an exercise price of $40.01. The weighted average fair value of SARs awarded on June 1, 2010, was determined to be $15.70 based on the following assumptions: risk-free interest rate of 2.20%, dividend yield of 2.50%, expected volatility of 53.32% and expected life of 5 years.Compensation expense related to the June 1, 2010 SARs grant in the amount of $43,000 was recognized during the year ended February 28, 2011. As of February 28, 2011, we had unrecognized cost of $130,000 related to the June 1, 2010 SARs grant. During each of fiscal 2011, 2010 and 2009, the Company granted each of its seven independent directors 1,000 shares of the Company’s Common Stock, respectively.Stock compensation expense was recognized with regard to these grants in the amount of $286,000, $226,000 and $317,000 for fiscal 2011, 2010 and 2009, respectively. A summary of the Company’s stock option and equity settled Stock Appreciation Rights activity and related information is as follows: Options/ SAR’s Weighted Average Exercise Price Options/ SAR’s Weighted Average Exercise Price Options Weighted Average Exercise Price Outstanding at beginning of year $ $ $ Granted Exercised ) ) ) Forfeited ) ) 0 N/A Outstanding at end of year $ $ $ Exercisable at end of year $ $ $ Weighted average fair value for the fiscal year indicated of options and SARs granted during such year $ $ $ The aggregate intrinsic value of the equity settled Stock Appreciation Rights and stock options for the outstanding shares/Stock Appreciation Rights and exercisable shares/Stock Appreciation Rights at February 28, 2011 were $5.9 million and $3.8 million, respectively. The following table summarizes additional information about stock options and Stock Appreciation Rights outstanding at February 28, 2011. 22 AZZ incorporated NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) Range of Exercise Prices Total Shares/ SAR’s Weighted Average Remaining Life Weighted Average Exercise Price Shares / SAR’s Currently Exercisable Weighted Average ExercisePrice $
